internal_revenue_service number release date index number ---------------------- ------------------------ ---------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------------------- id no ----------------- telephone number --------------------- refer reply to cc intl b01 plr-136731-11 date date ty -------------- legend taxpayer rrsp lira tax years year year year year year year year ---------------------- ------------------------ --------------------- -------------------------------- -------------------- -------------------------------- -------------- ------- ------- ------- ------- ------- ------- ------- plr-136731-11 year tax preparer dear --------------- ------- --------------------------------------- this is in reply to a letter dated ---------------------- and additional information submitted - ------------------------- requesting an extension of time under sec_301_9100-3 for taxpayer to elect the provisions of revproc_2002_23 2002_1_cb_744 with respect to tax years the ruling contained in this letter is based upon information and representations submitted by taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the requested ruling it is subject_to verification on examination the information submitted for consideration is substantially as set forth below facts taxpayer is a canadian citizen who became a permanent resident_of_the_united_states in year while in canada taxpayer established and contributed to a canadian registered retirement savings_plan rrsp and a locked-in retirement account lira or locked-in rrsp taxpayer’s lira holds funds transferred from a canadian registered pension_plan after immigrating to the united_states taxpayer continued to maintain her rrsp and lira but has not contributed to either account since moving to the u s in year sec_2 and taxpayer caused amounts to be distributed from her rrsp taxpayer represents that she paid all canadian taxes assessed on those distributions reported those distributions on her u s joint income_tax returns and claimed foreign tax_credits with respect to the canadian taxes paid taxpayer represents that she has not received any distributions from her lira taxpayer represents that she and her husband have timely filed u s joint income_tax returns for tax years for year sec_2 and taxpayer’s returns were prepared by tax preparer who did not advise taxpayer to elect to defer current u s income_taxation on the accrued earnings in her rrsp and lira pursuant to article xviii of the u s - canada income_tax treaty treaty taxpayer did not report the accrued earnings in her rrsp or her lira on those returns for year sec_4 and taxpayer prepared her u s joint income_tax returns using commercially available tax preparation software taxpayer represents that she was unaware of the need to make the election under article xviii of the treaty to defer plr-136731-11 current u s taxation on the accrued earnings in her rrsp and lira taxpayer did not report the accrued earnings in her rrsp or her lira on her year or returns in year taxpayer learned of the obligation to file form td f report of foreign bank and financial accounts fbar with respect to her rrsp and her lira after hiring a professional tax advisor taxpayer also became aware of the need to elect to defer current u s income_taxation on the undistributed_earnings in her rrsp and her lira pursuant to article xviii of the treaty and to file form_8891 as of the date of this ruling_request taxpayer represents that the internal_revenue_service had not communicated with taxpayer regarding her rrsp or her lira ruling requested taxpayer requests the consent of the commissioner of the internal_revenue_service for an extension of time under sec_301_9100-3 to make an election pursuant to revproc_2002_23 to defer u s federal income_taxation on income accrued in the rrsp and her lira as provided for in article xviii of the treaty for tax years law and analysis sec_301_9100-1 provides that the commissioner has discretion to grant a taxpayer a reasonable extension of time under the rules set forth in sec_301_9100-3 to make a regulatory election under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301 -1 b provides that an election includes an application_for relief the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government in the present situation the election provided in revproc_2002_23 is a regulatory election within the meaning of sec_301_9100-1 therefore the commissioner has discretionary authority under sec_301_9100-1 to grant taxpayer an extension of time provided that taxpayer satisfies the standards set forth in sec_301_9100-3 based solely on the information submitted and representations made we conclude that taxpayer satisfies the standards of sec_301_9100-3 accordingly taxpayer is granted an extension of time until days from the date of this ruling letter to make an election under revproc_2002_23 for the rrsp and the lira for tax years as provided in sec_301_9100-1 the granting of an extension of time is not a determination that taxpayer is otherwise eligible to make the above-described election plr-136731-11 pursuant to section dollar_figure of revproc_2002_23 the election once made cannot be revoked except with the consent of the commissioner for open tax years taxpayer must file amended u s income_tax returns to which forms for the rrsp and lira are attached for each subsequent tax_year through the year in which a final distribution is made from taxpayer’s rrsp or lira taxpayer must attach a form_8891 for each respective account to her u s income_tax return except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter a copy of this letter must be attached to taxpayer’s u s income_tax return for the year in which taxpayer obtained the ruling and should be associated with taxpayer’s amended returns for open tax years this letter_ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter will be sent to your authorized representatives sincerely elizabeth u karzon chief branch office of associate chief_counsel international enclosure copy for purposes cc
